El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Acude ante nos la parte demandada peticionaria para que dejemos sin efecto la orden emitida por el Tribunal Superior, Sala de Ponce, el 25 de febrero de 1994, mediante la cual se declara con lugar una solicitud de remedio provisional del Municipio de Ponce contra el Estado Libre Aso-ciado y varias de sus agencias, y se les ordena a éstas dar fiel cumplimiento a los cinco (5) convenios suscritos entre las partes. El Municipio ha comparecido en un extenso y documentado escrito oponiéndose a la expedición del auto solicitado. Por los fundamentos que exponemos a continua-ción, se expide el auto de certiorari y se dicta sentencia para modificar la orden del tribunal de instancia a los efec-tos de limitarla a la transferencia inmediata de los fondos convenidos y dejar sin efecto aquella parte que ordena la transferencia de personal. Así modificada, se confirma.
í-H
El caso que nos ocupa tuvo su génesis en la otorgación de cinco (5) convenios de delegación de competencia de va-*779rías agencias del Estado al Municipio de Ponce, a tenor con la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos), Ley Núm. 81 de 30 de agosto de 1991, según enmendada, 21 L.P.R.A. see. 4001 et seq. Las agencias con-cernidas son el Departamento de Transportación y Obras Públicas, el Departamento de la Vivienda, el Departa-mento de Recursos Naturales, la Junta de Calidad Am-biental, la Junta de Planificación y la Administración de Reglamentos y Permisos. Todos los convenios fueron sus-critos por el Gobernador del Estado Libre Asociado de Puerto Rico, el Secretario o Director del departamento o agencia concernida y el Alcalde del Municipio de Ponce. En los convenios, el Gobierno Central y las agencias se com-prometieron a transferir ciertos fondos y empleados al Mu-nicipio de Ponce para el período de enero de 1993 a 30 de junio de 1993 y para el Año Fiscal que comenzó el 1ro de julio de 1993.
En enero de 1993 el Municipio de Ponce comenzó a im-plantar las competencias que le fueron delegadas bajo los cinco (5) convenios. El 21 de mayo de 1993 el Municipio de Ponce instó una demanda en el Tribunal Superior, Sala de Ponce, contra el Estado Libre Asociado, el Gobernador Pedro Rosselló González y los cinco (5) directivos de las agen-cias concernidas, para exigir el cumplimiento específico de los convenios y solicitar las transferencias de los fondos según pactado y de aquel personal que no fue transferido por las agencias.
Los demandados fueron emplazados en o antes de 8 de jimio de 1993 y el 21 de septiembre de 1993 el Municipio de Ponce presentó una Moción de Sentencia Sumaria, acom-pañando copia de los diferentes convenios, cartas y decla-raciones juradas en las cuales fundamenta su posición. El 15 de octubre de 1993 los demandados contestaron la de-manda negando las alegaciones principales de ésta y pre-sentando como defensas afirmativas que los convenios son *780nulos ya que al otorgarse no se cumplieron con los requisi-tos de ley y se suscribieron en forma contraria a derecho.
El 14 de diciembre de 1993 el Municipio de Ponce pre-sentó "una Moción para solicitar Remedio Provisional a tenor con las Reglas 55, 56 y 57 de Procedimiento Civil de 1979”. El Municipio señaló en su moción que, bajo los cri-terios jurisprudenciales establecidos por este Tribunal para evaluar si procede un injunction preliminar, el reme-dio solicitado debía otorgarse y, a esos efectos, solicitó que se ordenase a las partes demandadas a que en un plazo de diez (10) días depositasen en la Secretaría del Tribunal, para ser retirados por el Municipio, la totalidad de los fon-dos que acordaron transferir para el período del Año Fiscal que terminó el 30 de junio de 1993 y el Año Fiscal 1993-1994 a tenor con los cinco (5) convenios mencionados. A la vez, solicitó vista urgente.
El 16 de diciembre de 1993 el tribunal de instancia emi-tió una resolución señalando vista y discusión del remedio provisional solicitado para el 22 de diciembre de 1993. La vista se celebró el 22 y 23 de diciembre de 1993. En dicha vista el Municipio de Ponce presentó prueba testifical y documental en apoyo de su posición. La parte demandada no presentó prueba, sino que sometió su caso a base de argumentos de derecho.
El 25 de febrero de 1994 el tribunal de instancia declaró con lugar la solicitud de remedio provisional y dictó la or-den siguiente:
Se ordena al Estado Libre Asociado de Puerto Rico, a sus empleados, agentes y/o representantes así como a sus agencias e instrumentalidades: Departamento de Transportación y Obras Públicas, Departamento de la Vivienda, Departamento de Recursos Naturales, Junta de Calidad Ambiental, Junta [de] Planificación, Administración de Reglamentos y Permisos y así como cualquier otra persona que actúe bajo sus órdenes o en su representación a dar fiel cumplimiento a los términos de los Cinco (5) convenios suscritos entre las partes y en su conse-cuencia transferir inmediatamente los fondos y el personal es-tablecido conforme a los mismos durante la pendencia de este *781litigio y hasta su resolución final. Petición de certiorari, Anejo I, págs. 13-14.
Oportunamente, la parte demandada acudió ante nos mediante petición de certiorari para que dejemos sin efecto la orden recurrida. Aduce que no procedía remedio provisional alguno en derecho; que el remedio provisional resol-vió para efectos prácticos la controversia entera sin pro-veer a la parte demandada oportunidad adecuada de defenderse, y que lo procedente en derecho era desestimar la demanda y remitir el asunto para conciliación y arbi-traje conforme a los términos del convenio.
Visto el trasfondo procesal y fáctico del caso de autos, pasemos a discutir si el asunto que nos ocupa debía refe-rirse a un proceso de conciliación y arbitraje compulsorio.
hH
La parte demandada peticionaria argumenta que el tribunal de instancia carecía de jurisdicción para entender en este recurso ya que los cinco (5) convenios en cuestión con-tienen cláusulas de arbitraje compulsorio. No le asiste la razón.
De acuerdo con la cláusula de arbitraje presente en los convenios, una disputa en torno a la implantación de los convenios debe ser sometida a arbitraje si ésta no ha podido solucionarse mediante un procedimiento de conciliación ante el Comisionado de Asuntos Municipales. Dicha cláusula está presente en los convenios conforme a la disposición del Art. 14.005 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4655, que requiere que todo convenio de delegación de competencias contenga, inter alia, el “compromiso de la agencia delegante y el municipio de someterse al procedimiento de arbitraje para la solución de cualquier disputa relacionada con la competencia delegada” (énfasis suplido), conforme la Ley de Arbitraje, 32 L.P.R.A. see. 3201 et seq., luego de agotado un procedi-*782miento de conciliación ante el Comisionado de Asuntos Mu-nicipales establecido en la propia Ley de Municipios Autónomos.
En sus planteamientos el Estado omite señalar que cada uno de los convenios en cuestión contiene una claú-sula de “Acciones Judiciales” que le brinda exclusiva com-petencia al Tribunal Superior, Sala de Ponce, sobre toda disputa en torno a la interpretación del convenio. Dicha cláusula dispone así:
E. Acciones Judiciales
Toda acción civil ordinaria o procedimiento legal especial rela-cionado con la interpretación, alcance o cumplimiento de este Convenio será de la competencia exclusiva de la Sala de Ponce del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico. Las partes estipulan que todo procedimiento judicial que sea presentado en otra sala será trasladado a la Sala de Ponce del Tribunal de Primera Instancia. (Énfasis suplido y en el original.) Petición de certiorari, Anejo III, Anejo A, pág. 97.
Los cinco (5) convenios en cuestión contienen el mismo lenguaje claro e inequívoco de la citada cláusula en cuanto a que toda acción sobre la interpretación, alcance o cumpli-miento de los convenios no solamente será objeto de adju-dicación por los tribunales, sino que será de la competencia exclusiva del Tribunal Superior, Sala de Ponce. El presente caso no gira en torno a una “disputa relacionada con la competencia delegada” ni sobre “la implantación” de los convenios, sino que versa propiamente sobre la nulidad o validez de los cinco (5) convenios, asunto que cae fuera de la cláusula de arbitraje. La defensa afirmativa principal del Estado, desde su contestación a la demanda, ha sido que “Q]os convenios otorgados entre el Municipio de Ponce y las agencias demandadas son nulos”. Petición de certio-rari, Anejo IV, pág. 311. En el caso de autos, ni la ley ni los convenios han cerrado las puertas de los tribunales para entender en una acción en la que se deba adjudicar la va-*783lidez misma de los convenios. (1) Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991).
Aclarado este aspecto de umbral, veamos si el remedio concedido por el tribunal de instancia procede en derecho.
H-i I — i
En la vista ante el tribunal a quo se acordó que sola-mente se discutiría la petición de remedio provisional. Por consiguiente, en su Resolución y Orden el tribunal indicó que únicamente resolvía lo concerniente a la solicitud del remedio provisional. (2) Valga enfatizar que la orden del tribunal de instancia, que otorga el remedio provisional con *784carácter de injunction preliminar, es propiamente lo que está ante esta Curia.
El injunction preliminar es el remedio provisional que se emite en cualquier momento de un pleito, después de haberse celebrado una vista en que las partes han presentado prueba en apoyo y en oposición de tal solicitud. El propósito fundamental del injunction preliminar es el de mantener el status quo hasta que se celebre el juicio en sus méritos. Sucn. Figueroa v. Hernández, 72 D.P.R. 508 (1951). De esa forma, la orden de injunction preliminar, ya sea requiriendo un acto o prohibiéndolo, evita que la conducta del demandado produzca una situación que convierta en académica la sentencia que finalmente se dicte o que se le ocasionen daños de mayor consideración al peticionario mientras perdura el litigio. Cobos Liccia v. De Jean Packing Co., Inc., 124 D.P.R. 896 (1989).
La concesión o no de un injunction preliminar debe determinarse a la luz de los cinco (5) criterios establecidos por este Tribunal en P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975), y A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903 (1975). Estos criterios son:
(1) la naturaleza de los daños que pueden ocasionárse-les a las partes de concederse o denegarse el injunction;
(2) su irreparabilidad o la existencia de un remedio adecuado en ley;
(3) la probabilidad de que la parte promovente preva-lezca eventualmente al resolverse el litigio en su fondo;
(4) la probabilidad de que la causa se tome académica de no concederse el injunction, y sobre todo,
(5) el posible impacto sobre el interés público del reme-dio que se solicita.
El tribunal a quo, luego de evaluar la prueba testifical y documental que desfiló ante sí, consideró los hechos parti-culares del caso de autos a la luz de los criterios menciona-dos y determinó que procedía el injunction preliminar contra la parte demandada. Debemos determinar si el *785tribunal abusó de su discreción al sopesar los intereses en juego y emitir la orden de injunction preliminar.
Naturaleza de los daños. El Municipio de Ponce ha asu-mido los costos para la implantación de los convenios y además ha tenido que utilizar de sus limitados fondos mu-nicipales para cubrir gastos en concepto de salarios, bene-ficios marginales y otros, de los empleados que fueron transferidos mediante convenio. Es decir, el Municipio ha realizado el trabajo y ha ofrecido los servicios que el Es-tado, antes de los convenios, estaba obligado a hacer, y ha pagado de sus fondos por ello en todo o en parte.
Según surge de las determinaciones hechas por el tribunal de instancia, la situación fiscal del Municipio de Ponce se ha agravado con el incumplimiento por parte del Go-bierno Central. No se les han renovado contratos a emplea-dos, se considera dejar cesantes a otros y los servicios mu-nicipales básicos a la ciudadanía han sido reducidos tanto en cantidad como en calidad. Los testimonios presentados en la vista ante el tribunal a quo establecen que a partir de enero de 1993 (febrero de 1993 en el caso del convenio con el Departamento de la Vivienda y la Administración de Me-joras de Viviendas) el Municipio ha asumido los costos y gastos relacionados con la implantación de los cinco (5) convenios.(3) Estos costos incluyen el pago de las nóminas *786de los empleados transferidos, el pago de sus beneficios marginales, los gastos directos relacionados con la implan-tación de las competencias en cuestión, como son la compra de materiales y equipo, gastos de agua, luz, teléfono y otros, y los costos indirectos como son la prestación de ser-vicios de apoyo administrativos, legales, de finanzas, de personal y otros servicios esenciales para que las compe-tencias objeto de los convenios puedan ser implantadas a través de la estructura municipal. Además existe la seria amenaza de que eventualmente el Municipio de Ponce tenga que eliminar la prestación de estos servicios a la comunidad.
Irreparabilidad de los daños o la existencia de un reme-dio adecuado en ley. El Estado sostiene que el Municipio sólo ha alegado y probado que su problema es monetario y este es el daño reparable por excelencia. Alega el Estado que en la eventualidad de que el Municipio de Ponce pre-valezca, recibiría lo que se solicita. Claramente, la situa-ción no es tan simple. La prueba demuestra que la ausen-cia de estos fondos imposibilita el que se cumpla con la implantación de los convenios y aun cuando luego el Es-tado efectúe la transferencia de fondos, el remedio sería inadecuado y académico. La reducción en la cantidad y la calidad de los servicios municipales, resultante de los ce-santes y de otras medidas de austeridad que de forma drástica se han tomado y que son necesarias aumentar, es un daño irreparable que no podrá ser resarcido aunque eventualmente el Gobierno Central, de prevalecer el Mu-nicipio de Ponce en el juicio en su fondo, haga las transfe-rencias de los fondos correspondientes. Tal situación de es-trechez económica ha forzado al Municipio a no renovar los *787contratos de empleados irregulares transferidos bajo los convenios. Además, como bien ha dicho un comentarista, “[e]l mero hecho de que lo que esté en controversia sea una reclamación monetaria no excluye definitivamente el re-medio de Injunction si resulta necesario para mantener el status quo e impedir que por el mero pasar del tiempo el demandante se quede sin un remedio efectivo, así como para proteger un derecho propietario amenazado por un inminente acto ilegal del demandado”. D. Rivé Rivera, Re-cursos Extraordinarios, Atlanta, Darbuy Printing Co., 1989, pág. 26.
Probabilidad de que la parte promovente prevalezca eventualmente al resolverse el litigio en su fondo. En nuestra jurisdicción el principio rector en materia de contratos es la libertad de contratación entre las partes. Los pactos entre contratantes tienen fuerza de ley y deben ser cumplidos. Art. 1044 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2994; García v. World Wide Entmt. Co., 132 D.P.R. 378 (1992). El Estado es un contratante como otro cualquiera y tiene que cumplir con lo que se comprometió independientemente de los cambios en administraciones de gobierno. Esta obligación es independientemente del partido político en el poder.
Al día de hoy los mencionados convenios se presumen válidos y por lo tanto obligan con fuerza de ley hasta que se decrete su nulidad. Hasta ahora el Estado simplemente ha impugnado los convenios mediante alegaciones. Art. 1210 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3375.
De una simple lectura de los convenios se desprenden los compromisos a los que se obligó el Estado con el Muni-cipio de Ponce. De un análisis desapasionado y exhaustivo de la prueba también se desprende el incumplimiento del Estado con dichos compromisos.
El Estado alega que no existe el deber de cumplir con los convenios hasta que el tribunal determine su validez. Con excepción del convenio de la Junta de Planificación y la *788Administración de Reglamentos y Permisos, que contiene una cláusula de revocación, todos los demás convenios con-tienen una cláusula de incumplimiento que provee para su resolución bajo determinadas circunstancias. Dicha cláu-sula dispone así:
6 — Resolución del Convenio
(a) Se podrá exigir la resolución total o parcial de este Con-venio de conformidad con el Artículo 14.008 de la Ley de Muni-cipios Autónomos:
(1) Cuando se determine, conforme a la ley, que la delega-ción no ha agilizado o mejorado la consecución del fin público que se persigue.
(2) Cuando el Municipio contravenga normas y guías pro-cesales adoptadas formalmente por [el Departamento o Agencia concernida].
(3) Cuando haya un incumplimiento de cualesquiera de las obligaciones principales aquí contraídas.
(b) En caso de resolución total o parcial del Convenio, las facultades, deberes, funciones, responsabilidades y actividades delegadas revertirán al [Departamento o Agencia concernida] y previa auditoría e inventario, el Municipio devolverá los bienes y los fondos no utilizados, si algunos. (Énfasis en el original.) Petición de certiorari, Anejo III, Anejo A, pág. 92.
El Art. 14.008 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4658, dispone lo siguiente:

4658. Delegación de competencias-incumplimiento

En el convenio de delegación se establecerán con meridiana claridad las consecuencias por el incumplimiento de cuales-quiera de las partes de las obligaciones principales contraídas, pudiéndose disponer una penalidad económica por el incumpli-miento y para su resolución. En tales casos las facultades, de-beres, funciones, responsabilidades o actividades delegadas re-vertirán a la agencia delegante y previa auditoría e inventario, el municipio devolverá los bienes, personal y fondos transferi-dos no utilizados y el Gobernador podrá exigir al municipio el pago de la penalidad pactada.
Por otra parte, entre las disposiciones generales de dichos convenios (con excepción nuevamente del convenio de la Junta de Planificación y la Administración de Regla-*789mentos y Permisos) existe una cláusula de resolución unilateral del convenio que dispone así:
D. Resolución Unilateral del Convenio
EL MUNICIPIO tiene el derecho absoluto de terminar este Convenio en cualquier momento en que así lo estime conve-niente y esta terminación unilateral por parte del MUNICIPIO no se considerará un incumplimiento o violación del Convenio. EL MUNICIPIO notificará por escrito su determinación de ter-minar el Convenio, y deberá especificar en su notificación el plazo a partir del cual será efectiva la terminación del Convenio. El plazo no podrá ser menor de treinta (30) días. (Énfasis en el original.) Petición de certiorari, Anejo III, Anejo A, pág. 96.
Bajo nuestro derecho contractual las partes contratantes pueden pactar para incluir en sus contratos una cláusula que le confiera a una sola de ellas la facultad de poner fin a la relación contractual sin exigir para ello otro requisito que la mera voluntad de la parte. Camacho Arroyo v. E.L.A., 131 D.P.R. 718 (1992); Flores v. Municipio de Caguas, 114 D.P.R. 521 (1983).
En el caso de autos no opera la cláusula de resolución unilateral porque, como vimos, el único que posee tal facul-tad —y de manera absoluta— es el Municipio de Ponce, y éste lo que precisamente solicita en este caso es lo contra-rio: que se ordene el cumplimiento de lo pactado.
Por otro lado, tampoco opera la cláusula de resolución por incumplimiento a la luz del texto de los convenios y de la Ley de Municipios Autónomos, en particular su Art. 14.003 (21 L.P.R.A. see. 4653) referente a las condiciones y requisitos para la delegación de competencias, porque el Estado no ha alegado que la delegación no ha agilizado el fin público que persigue; ni que el Municipio de Ponce ha ido contra normas o guías adoptadas por la agencia o de-partamento en cuestión; ni que el Municipio ha incumplido con cualquiera de las obligaciones contraídas.
Cuando el Estado decide unilateralmente no dar fiel cumplimiento a los convenios, ciertamente está usur-*790pando una facultad que solamente corresponde a los tribunales. No podemos perder de perspectiva que
... la introducción del Injunction en nuestro ordenamiento ju-rídico abrió la posibilidad, por primera vez, de exigir el cumpli-miento de ciertos contratos de manera forzosa.
Fue, por tanto, con la introducción del Injunction que nues-tros tribunales adquirieron el poder de compeler al cumpli-miento específico de las obligaciones de la misma forma y ma-nera que lo logran los tribunales de la equidad norteamericana. Rivé Rivera, op. cit., pág. 47.(4)
Probabilidad de que la causa se torne académica de no concederse el “injunction”. El criterio en torno a la academicidad de la causa está estrechamente relacionado con el de la irreparabilidad de los daños o la existencia de un remedio adecuado en ley. Existe la probabilidad de que de continuar el incumplimiento de las obligaciones contraídas en los convenios por el Estado, el Municipio de Ponce se vea obligado a eliminar la implantación de los convenios y esto tomaría académico cualquier remedio que se pueda conceder posteriormente.
Posible impacto sobre el interés público. El Estado no demostró un alto grado de interés público que impidiera la concesión del remedio que se concede. El Municipio de Ponce, por el contrario, lo hizo. La prueba desfilada en la vista ante el tribunal de instancia demuestra claramente el impacto adverso que el incumplimiento contractual del Estado ha tenido sobre el Municipio de Ponce, sus servi-cios, sus obras y el bienestar y la calidad de vida de sus residentes. Véase el esc. 3.
La concesión de un injunction preliminar descansa en el ejercicio de una sana discreción judicial que se ejercerá ponderando las necesidades y los intereses de to-*791das las partes involucradas en la controversia. Aunque el remedio concedido no constituye una adjudicación final en los méritos del caso, al día de hoy no se ha controvertido el hecho de que los convenios han sido suscritos por las auto-ridades competentes y que éstos se . presumen válidos. Es imperativo que se cumpla con los convenios hasta que se dilucide la controversia sobre su validez.
Más aún, aunque bajo la Regla 57.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, no se le puede requerir a los municipios la prestación de fianza como condición para un injunction preliminar, según se señala en la resolución del tribunal de instancia, la prueba traída por el Municipio de Ponce demuestra que el Centro de Recaudación de Ingresos Municipales (C.R.I.M.) tiene un procedimiento mediante el cual se les deduce a los municipios cualquier deuda que éstos tengan con el Gobierno Central o con las corporaciones públicas.(5) Esta sería una alternativa para que el Municipio de Ponce devuelva fondos al Estado si *792finalmente aquél no prevalece después del correspondiente juicio en su fondo.
El Estado no sometió sus alegaciones al balance de de-rechos y equidades implicados en el caso de autos, con-forme las directrices jurisprudenciales antes elaboradas. Tampoco sometió prueba en la vista celebrada ante el tribunal de instancia en apoyo de su contención. Las alega-ciones del Estado en cuanto a la nulidad de los convenios no constituyen prueba que pueda derrotar la prueba docu-mental y testifical presentada por el Municipio de Ponce en la vista sobre el remedio provisional ante dicho tribunal. Reece Corp. v. Ariela, Inc., 122 D.P.R. 270 (1988); Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527, 531 (1981). La nulidad o validez de los convenios es asunto a determinarse en el juicio en su fondo y no mediante el presente recurso.
No obstante los anteriores pronunciamientos, se modifi-cará la orden para eliminar la disposición que decreta la transferencia de personal, remedio que no fue solicitado por el Municipio de Ponce. Así modificada, se confirmará.
El Juez Asociado Señor Negrón García disintió con opi-nión escrita. El Juez Asociado Señor Rebollo López disintió “por entender que, en esta etapa de los procedimientos, re-sulta improcedente en derecho ordenarle a la parte deman-dada que le satisfaga al Municipio de Ponce, demandante, las sumas de dinero por éste reclamadas en la demanda; sobre todo, cuando se considera que tanto el foro de instan-cia como este Tribunal estiman que la defensa levantada por la parte demandada, sobre nulidad de los contratos *793otorgados por las partes, es una que debe ser dilucidada en un juicio plenario. La acción hoy tomada por una mayoría de los integrantes del Tribunal es totalmente contraria a la normativa pertinente vigente en nuestra jurisdicción y la misma verdaderamente resulta ser inexplicable desde un punto de vista jurídico”.
(Fdo.) Francisco R. Agrait Liadó

Secretario General

— O —

 La Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos) contiene disposiciones sobre la “Jurisdicción de los Tribunales” en su Capítulo 229, sees. 4701-4708, que, a modo de ejemplo, confieren exclusividad al Tribunal de Distrito para conocer de las infraccio-nes a las ordenanzas municipales —Art. 15.001 (21 L.P.R.A. see. 4701)— y al Tribunal Superior para revisar cualquier acto legislativo o administrativo de cualquier funcionario u organismo municipal que lesione derechos constitucionales de los que-rellantes o que sea contrario a las leyes de Puerto Rico, y para compeler el cumpli-miento de deberes ministeriales por los funcionarios del municipio. Art. 15.002 (21 L.P.R.A. see. 4702).
Nada hay en el historial legislativo de la ley que evidencie una intención del legislador de que las partes no puedan recurrir a los tribunales para que se inter-prete y adjudique la validez o nulidad de los convenios. Aunque hemos establecido que una cláusula de arbitraje puede ser lo suficientemente amplia como para incluir entre los asuntos que han de ser llevados a dicho foro la existencia o no de un contrato, World, Films, Inc. v. Paramount Pict. Corp., 125 D.P.R. 352 (1990), la cláu-sula de arbitraje en los convenios del caso de autos no tiene tal amplitud. Esto surge claramente no sólo del propio texto de dicha cláusula, sino de la inclusión en los convenios de la cláusula referente a “Acciones Judiciales” y su disposición en cuanto a la competencia exclusiva de los tribunales en torno a la interpretación, el alcance o cumplimiento de los convenios. El arbitraje, después de todo, “es un asunto contractual y no se puede obligar a una parte a someter a arbitraje una disputa que dicha parte no ha acordado someter”. (Traducción nuestra.) Steelworkers v. Warrior & Gulf Co., 363 U.S. 574, 582 (1960), citado con aprobación en World Films, Inc. v. Paramount Pict. Corp., supra, pág. 361 esc. 8.


 El juez de instancia, Hon. Miguel A. Montalvo Rosario, consignó en su reso-lución que en la vista “[s]e convino en que solo se discutiría la petición de Remedio Provisional y se le concedió tiempo al [EJstado para replicar por escrito la Moción de Sentencia Sumaria para estudiarla el Juez a quien el caso se le asignara posteriormente. Por ende sólo tenemos que resolver la solicitud de Remedios Provisionales”. (Civil Núm. JAC93-0233, pág. 2.) Petición de certiorari, Anejo I, pág. 2.


 La prueba documental unida al expediente, consistente en declaraciones ju-radas y comunicaciones escritas, tiende a apoyar dicha determinación.
En la vista ante el tribunal de instancia la prueba testifical del Municipio de Ponce consistió de los testimonios del Sr. Ramón Anglada, Administrador Municipal Interino (City Manager) del Muncipio de Ponce; del Ing. Oscar Ramírez, Director de la Oficina de Permisos del Municipio de Ponce; del Sr. Héctor Avilés, Director del Departamento de Obras Públicas Municipales; del Sr. Adalberto Maldonado, Director del Departamento de Ornato del Municipio de Ponce; de la Srta. Waleska Murphy Pacheco, quien hasta septiembre de 1993 fue contadora del Programa de Rehabili-tación de Vivienda en el Municipio de Ponce conocido por el nombre “Ponce en Mar-cha”; del Sr. Héctor Estrada, Director del Programa de Rehabilitación de Vivienda; del Sr. Jaime Zengotita, empleado del Programa de Rehabilitación de Vivienda, y del testimonio de la Sra. Ivonne Laborde, Directora de Personal del Municipio de Ponce.
En dicha vista se estipuló la autenticidad de los cinco (5) convenios en cuestión; la admisibilidad de las nóminas pertinentes de los empleados del Municipio de Ponce; un resumen detallado de las nóminas preparado por el Municipio, el cual incluye el nombre de los empleados transferidos por convenio, los salarios pagados *786quincenalmente por el Municipio de Ponce según convenio hasta el 15 de diciembre de 1993 a los empleados transferidos que no continúan prestando servicios en la actualidad, los empleados transferidos que continúan prestando servicios y los sala-rios que devengan por quincena.
Según se señala en la resolución del tribunal de instancia, el Estado no presentó prueba, sino que sometió su caso a base de argumentos de derecho.


 Véanse, además: Vázquez v. Tribl. Superior, 78 D.P.R. 744 (1955); Compañía Teatral v. Lloverás, 40 D.P.R. 148 (1929); Fajardo Sugar Co. v. Porrata Doria, 37 D.P.R. 747 (1928); Loíza Sugar Company v. Hernaiz y Albandoz, 32 D.P.R. 903 (1924); Núñez v. Soto Nussa, Juez de Distrito, 14 D.P.R. 199 (1908).


 El Centro de Recaudación de Ingresos Municipales (C.R.I.M.) fue creado mediante la Ley Núm. 80 de 30 de agosto de 1991, según enmendada, 21 L.RR.A. see. 5801 et seq., como una entidad municipal independiente que tiene el objetivo primordial de recaudar, recibir y distribuir a los municipios los fondos obtenidos mediante los impuestos sobre la propiedad mueble e inmueble. Entre las amplias facultades y poderes del C.R.I.M. están:
“1) hacer cumplir la Ley de Contribución Municipal sobre la Propiedad Mueble e Inmueble;
“2) poner y mantener al día el catastro de propiedades inmuebles;
“3) recaudar la contribución sobre la propiedad según los tipos impuestos por los municipios y de acuerdo a los topes máximos [establecidos por ley];
“4) establecer un fideicomiso en el Banco Gubernamental de Fomento para los siguientes ingresos, los cuales constituirán el Fondo de Equiparación;
"a) la contribución sobre la propiedad mueble (1.00%) e inmueble (3.00%), “b) la lotería adicional,
“c) el 2.02% de las rentas internas netas del Fondo General;
“5) cobrar cuentas transferidas por el Departamento de Hacienda;
“6) contratar con agencias públicas, instituciones financieras y cooperativas para que presten servicios de recaudación;
“7) agilizar la tasación de propiedades nuevas y las no tasadas anteriormente;
“8) distribución y proveer fondos a los municipios[;]
“9) tomar préstamos y emitir pagarés para hacer anticipos de contribuciones a los municipios;
“10) adoptar, derogar y enmendar reglamentos;
“11) embargar y ejecutar propiedades en pagos de deudas;
*792“12) ajustar el valor de la exoneración a propiedades ocupadas por sus dueños y las tasas contributivas con excepción de la tasa de 1.03 por ciento que corresponde al Pondo de Redención de Deuda;
“13) otras funciones administrativas.” Rodríguez Castro, Finanzas municipales y análisis presupuestario, en L. Santana Rabell y M. Negrón Portillo (editores), La reforma municipal en Puerto Rico: retos y oportunidades, Escuela Graduada de Ad-ministración Pública, U.P.R., 1993. En esta útil obra se analizan diversos aspectos del proceso de reforma municipal iniciado en 1991, con particular énfasis en la Ley de Municipios Autónomos.